Citation Nr: 0101192	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to April 8, 1997, for 
special monthly pension based on the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran withdrew his request for a hearing in a statement 
dated in October 1999.

FINDINGS OF FACT

1.  On April 20, 1995, the RO received the veteran's claim 
for special monthly pension based on the need for aid and 
attendance.

2.  VA examination dated in February 1996 showed the veteran 
was able to carry out activities of daily living and attend 
to the needs of nature by himself and that he was not 
housebound.

3.  The first evidence of factual need for aid and attendance 
was in an April 8, 1997 statement from the veteran.

4.  By rating decision dated in August 1998, the RO granted 
entitlement to special monthly pension based on the need for 
aid and attendance, effective from April 8, 1997.

5.  The veteran did not meet the criteria for entitlement to 
an award of special monthly pension based on the need for aid 
and attendance prior to April 8, 1997. 



CONCLUSION OF LAW

The criteria for an effective date earlier than April 8, 
1997, for the grant of special monthly pension based on the 
need for aid and attendance have not been met.  38 U.S.C.A. 
§§ 1502(b), 1521(d), 5110(a) (West 1991); 38 C.F.R.  §§ 3.23, 
3.351(b)(c), 3.352(a), 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran originally submitted a claim for entitlement to 
aid and attendance or housebound benefits in April 1995.   A 
February 1996 VA medical examination of the veteran's 
extremities and spine showed that he was an above-the-right-
knee amputee unable to walk except on one leg with a walker.   
His right leg prosthesis was currently being repaired.   He 
was able to attend to the activities of daily living and to 
the needs of nature by himself.   He moved within his house 
either in a wheelchair or with the aid of a walker, hopping 
on one leg.   He bathed himself while seated in a chair.   
The diagnoses were status post coronary bypass surgery; 
status post above the knee amputation of the right lower 
extremity; hypertensive cardiovascular disease; 
arteriosclerotic heart disease; transient ischemic attack by 
history; and renal failure treated by hemodialysis in the 
past.   

The veteran submitted a statement in April 1997, indicating 
that he was bedridden, requiring constant help from his 
sisters to bathe, clothe, shave, cook and clean house.   The 
RO received additional evidence which included: the February 
1989 report of M.A.C., M.D., noting diagnosis of moderate to 
severe depressive neurosis; the November 1996 statement of 
F.M.C., M.D., noting 1990 diagnoses of high blood pressure 
and angina, following which cardiac catheterization showed 
multiple coronary artery disease; the May 1990 statement of 
C.S., M.D., indicating that the veteran had undergone cardiac 
catheterization; and the August 1990, report of M.J.M.C., 
M.D., revealing that he had performed three-vessel coronary 
artery bypass surgery on the veteran.     

The veteran was afforded VA medical examinations in May 1998 
which resulted in several diagnoses.  It was noted that his 
right leg had been amputated above the knee, since which he 
had remained mostly in a wheelchair or confined to bed.  The 
veteran's blood pressure readings were 130/90, 130/100 and 
140/94.  A chest x-ray showed cardiomegaly, left chamber 
enlargement, and liver hypertension.  He was diagnosed with 
hypertensive arteriosclerotic heart disease; left ventricular 
concentric hypertrophy; status post coronary artery bypass 
surgery times four in 1990; angina syndrome partially 
compensated; and congestive heart failure partially 
compensated.  There were further diagnoses of peripheral 
artery disease with right leg above-the-knee amputation, with 
a non-functional prosthesis and intermittent claudication of 
the left leg, and of polycystic kidney disease and chronic 
mild renal insufficiency.  The examiner opined that the 
veteran's severe cardiovascular pathology was responsible for 
his confinement in a wheelchair or in bed.  


II.  Legal analysis

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(2000).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (2000). The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in 38 C.F.R. § 3.352(a).  In 
such a case, the veteran must show that he is disabled and in 
need of regular aid and attendance in carrying out the 
functions of his everyday life. 

The following factors are accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made. The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2000).  

The general rule for an award of increased pension, as for 
allowances of other claims, is set out in 38 U.S.C.A. § 
5110(a) which provides that, unless otherwise specified, the 
effective date for a claim for an increase "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991); see also 38 C.F.R. 
§ 3.400(b)(1) (2000) (an award of disability pension may not 
be effective prior to the date entitlement arose).  

The veteran maintains that the effective date for entitlement 
to special monthly pension should have been in April 1995, 
when the RO received his claim.  However, review of the 
evidence considered by the RO in its initial rating action of 
May 1996 does not support his argument. The RO considered the 
results of a February 1996 VA examination which had shown 
that the veteran was able to carry out the activities of 
daily living and to attend to the needs of nature by himself, 
including the ability to move within his house using a walker 
or wheelchair despite a right leg amputation.  The RO was 
fully warranted in finding that the veteran had shown no need 
for aid and attendance in light of the pertinent criteria set 
out above.

The initial indication that the veteran met the criteria for 
special monthly pension based on a need for aid and 
attendance was his April 8, 1997, letter to the RO stating 
that he now required his sisters' constant help in bathing, 
clothing, shaving, cooking, and cleaning house.  His 
statement was later supported by the results of May 1998 VA 
examinations revealing an array of incapacitating 
disabilities and indicating that he was confined to his home 
mostly in a wheelchair or in bed.  Giving the veteran the 
benefit of any doubt, the RO established an effective date 
for the veteran's aid and attendance award as of the date of 
his statement that he required assistance with activities of 
daily living, rather than with the date of the examination 
that showed the factual need of aid and attendance.  This 
examination supports the factual finding that he is in 
factual need of aid and attendance in May 1998, but the 
preponderance of the evidence is against finding that he met 
the requirements any earlier than April 8, 1997.  
Accordingly, under applicable law and regulations, the 
earliest effective date for entitlement to special monthly 
pension based on the need for aid and attendance is the April 
8, 1997, date established by the RO in its rating decision of 
August 1998. 

Changes in the law brought about by the Veterans Claims 
Assistance Act of 2000 amplified the notification and duty to 
assist requirements pertaining to veterans' claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___(2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this case, 
sufficient medical evidence has been obtained, VA 
examinations have been accorded the veteran, and he has been 
accorded opportunities for hearings.  No further development 
or notification procedures would be required under the new 
law.


ORDER
Entitlement to an earlier effective date than April 8, 1997, 
for special monthly pension based on the need for aid and 
attendance is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals



 

